Exhibit 10.7

Execution Version

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is entered into as of
June 25, 2015, by and between Mary Anne Heino, an individual (“Employee”), and
Lantheus Medical Imagining, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company and the Employee are party to that certain Employment
Agreement entered onto on August 12, 2013 (the “Initial Employment Agreement”);

WHEREAS, the initial employment agreement was amended and restated in its
entirety by the parties pursuant to that certain amended and restated employment
agreement, dated March 16, 2015 (the “Employment Agreement”);

WHEREAS, the first underwritten public offering and sale of shares of common
stock of Lantheus Holdings, Inc. (“Holdings”), the Company’s parent, for cash
pursuant to an effective registration statement on Form S-1 under the Securities
Act of 1933, as amended (the “Initial Public Offering”) shall occur in the near
future;

WHEREAS, in anticipation of Holdings’ Initial Public Offering, the Company and
Employee desire to amend the Employment Agreement to reflect the changes set
forth herein; provided, that such amendments and this Amendment shall be
effective upon the consummation of such Initial Public Offering; and

WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:

1. Amendment to Employment Agreement.

(a) The first sentence of Section 3 of the Employment Agreement is amended and
restated in its entirety to read as follows:

“During Executive’s employment hereunder, the Company shall pay Executive a base
salary at the annualized rate of $400,000, payable in regular installments in
accordance with the Company’s payment practices from time to time.”

(b) Section 4 of the Employment Agreement is amended and restated in its
entirety to read as follows:

“4. Annual Bonus. With respect to each full fiscal year ending during
Executive’s employment hereunder, Executive shall be eligible to earn an annual
bonus award of sixty-eight percent (60%) of Executive’s Base Salary (the
“Target”), and a maximum bonus opportunity of one hundred and eight percent
(108%) of Executive’s Base Salary for such fiscal year, in each case, based upon
achievement of annual EBITDA and/or other performance targets established by the
Compensation Committee of the Board within the first three months of each fiscal
year (the “Annual Bonus”). Annual Bonuses, if any, are generally paid in March
of the year following the year to which such Annual Bonus relates, by the 15th
of that month; provided, that Executive is an active employee in good standing
with the Company on such date of payment.”

 

Page 1 of 6



--------------------------------------------------------------------------------

(c) Section 8(a)(i) of the Employment Agreement is amended and restated in its
entirety to read as follows:

“(i) an amount equal to the sum of (x) a pro rata portion of an amount equal to
60% of Executive’s Base Salary on the date of termination, based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, plus (y) Executive’s Base Salary on the
date of termination, less taxes and withholdings, payable in substantially equal
installments over a period of 12 months in accordance with the Company’s normal
payroll practices, with payments commencing with the Company’s first payroll
after the sixtieth (60th) day following Executive’s termination of employment,
and such first payment shall include any such amounts that would otherwise be
due prior thereto;”

(d) Section 8(a)(ii) of the Employment Agreement is deleted in its entirety and
replaced with the following:

“(ii) [Intentionally Deleted];”

(e) Section 8(b)(i) of the Employment Agreement is amended and restated in its
entirety to read as follows:

“(i) an amount equal to the sum of (x) an amount equal to 60% of Executive’s
Base Salary on the date of termination, plus (y) Executive’s Base Salary on the
date of termination, less taxes and withholdings, payable in substantially equal
installments over a period of 12 months in accordance with the Company’s normal
payroll practices, with payments commencing with the Company’s first payroll
after the sixtieth (60th) day following Executive’s termination of employment,
and such first payment shall include any such amounts that would otherwise be
due prior thereto;”

(f) Section 8(b)(ii) of the Employment Agreement is deleted in its entirety and
replaced with the following:

“(ii) [Intentionally Deleted];”

(g) Section 13(h) of the Employment Agreement is amended and restated in its
entirety to read as follows:

“(h) Section 409A.

(i) The intent of the parties is that the payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. To
the extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Code Section 409A (“Section 409A”).

 

Page 2 of 6



--------------------------------------------------------------------------------

(ii) If any payment, compensation or other benefit provided to Executive under
this Agreement in connection with Executive’s “separation from service” (within
the meaning of Section 409A) is determined, in whole or in part, to constitute
“nonqualified deferred compensation” (within the meaning of Section 409A) and
Executive is a specified employee (as defined in Code Section 409A(a)(2)(B)(i))
at the time of separation from service, no part of such payments shall be paid
before the day that is six months plus one day after the date of separation or,
if earlier, ten business days following Executive’s death (the “New Payment
Date”). The aggregate of any payments and benefits that otherwise would have
been paid and/or provided to Executive during the period between the date of
separation of service and the New Payment Date shall be paid to Executive in a
lump sum on such New Payment Date. Thereafter, any payments and/or benefits that
remain outstanding as of or following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.

(iii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A), and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service
(within the meaning of Section 409A).

(iv) All expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by Executive. With regard
to any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A: (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

(v) For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
payment shall be made within 30 days following the date of termination), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.”

(h) A new Section 14 is hereby added to the Employment Agreement as follows:

“(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the receipt of all payments or distributions by the Company in the nature
of compensation to or for the Executive’s benefit, whether paid or payable
pursuant to this Agreement or otherwise (a “Payment”), would subject the
Executive to the excise tax under Section 4999 of the Code, the accounting firm
which audited the Company prior to the corporate transaction which results in
the application of such excise tax (the “Accounting Firm”) shall determine
whether to reduce any

 

Page 3 of 6



--------------------------------------------------------------------------------

of the Payments to the Reduced Amount (as defined below). The Payments shall be
reduced to the Reduced Amount only if the Accounting Firm determines that the
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Executive’s Payments were reduced to the Reduced
Amount. If such a determination is not made by the Accounting Firm, the
Executive shall receive all Payments to which the Executive is entitled.

(b) If the Accounting Firm determines that aggregate Payments should be reduced
to the Reduced Amount, the Company shall promptly give the Executive notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm under this Section 14 shall be made as soon as
reasonably practicable and in no event later than sixty (60) days following the
date of termination or such earlier date as requested by the Company. For
purposes of reducing the Payments to the Reduced Amount, such reduction shall be
implemented by determining the Parachute Payment Ratio (as defined below) for
each Payment and then reducing the Payments in order beginning with the Payment
with the highest Parachute Payment Ratio. For Payments with the same Parachute
Payment Ratio, such Payments shall be reduced based on the time of payment of
such Payments, with amounts having later payment dates being reduced first. For
Payments with the same Parachute Payment Ratio and the same time of payment,
such Payments shall be reduced on a pro rata basis (but not below zero) prior to
reducing Payments with a lower Parachute Payment Ratio. In all cases, the
reduction of Payments shall be implemented in a manner that complies with
Section 409A of the Code. All other provisions of any agreement embodying the
Payments shall remain in full force and effect. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement or otherwise
which should not have been so paid or distributed (the “Overpayment”) or that
additional amounts which will have not been paid or distributed by the Company
to or for the benefit of the Executive pursuant to this Agreement or otherwise
could have been so paid or distributed (the “Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or the Executive which the
Accounting Firm believes has a high probability of success, determines that an
Overpayment has been made, the Executive shall pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company if and to the extent such payment would
not either reduce the amount on which the Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

(d) For purposes hereof, the following terms have the meanings set forth below:
(i) “Reduced Amount” shall mean the greatest amount of Payments that can be paid
that would not result in the imposition of the excise tax under Section 4999 of
the Code if the

 

Page 4 of 6



--------------------------------------------------------------------------------

Accounting Firm determines to reduce Payments pursuant to this Section 14,
(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to the
Executive in the relevant tax year(s), and (iii) “Parachute Payment Ratio” shall
mean a fraction the numerator of which is the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of the
applicable Payment for purposes of Section 280G and the denominator of which is
the intrinsic value of such Payment.”

2. References. All references in the Employment Agreement to “this Agreement”
and any other references of similar import shall hereinafter refer to the
Employment Agreement as amended by this Amendment.

3. Remaining Provisions. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative
thereto.

4. Governing Law. This Amendment shall be governed by, construed and interpreted
in all respects, in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof.

5. Amendment Effective Date. This Amendment shall be effective as of immediately
prior to the consummation of Holdings’ Initial Public Offering, and to the
extent such Initial Public Offering does not occur prior to December 31, 2015,
this amendment shall be void ab inito.

6. Counterparts. This Amendment may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Page 5 of 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

LANTHEUS MEDICAL IMAGING, INC. By /s/ Michael P. Duffy Name: Michael P. Duffy
Title: Vice President, General Counsel and Secretary

 

ACCEPTED AND AGREED: /s/ Mary Anne Heino Name: Mary Anne Heino Title: Chief
Operating Officer Date: June 25, 2015

 

Page 6 of 6